Citation Nr: 1826762	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with opioid dependence and alcohol use disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to an initial disability rating for asthma in excess of 10 percent prior to April 26, 2017; in excess of 30 percent from April 26, 2017, to January 18, 2018; and in excess of 60 percent from January 19, 2018, forward.

6.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

7.  Entitlement to an initial disability rating in excess of 10 percent for a scar, anterior trunk, associated with residuals of bilateral scrotal orchiopexy for left testicular torsion.

8.  Entitlement to an initial, compensable, disability rating for a scar, anterior trunk, associated with residuals of bilateral scrotal orchiopexy for left testicular torsion.

9.  Entitlement to an increased, compensable disability rating for residuals of bilateral scrotal orchiopexy for left testicular torsion.

10.  Entitlement to service connection for low testosterone.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 24, 1986 to November 15, 1986 and from November 30, 1990 to April 29, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for bilateral hearing loss and granted service connection for PTSD with opioids dependence and alcohol use disorder and assigned an initial 50 percent rating.  A July 2013 rating decision denied service connection for a left leg disability.

A November 2013 rating decision assigned a 70 percent rating for PTSD with opioids dependence and alcohol use disorder.  However, because that was not a full grant of the benefits sought, the matter remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In July 2017, the Veteran testified at a video-conference hearing from the RO.  A transcript of that hearing is of record.

The Veteran has not filed a formal claim for a TDIU rating during the pendency of this appeal.  However, during the July 2017 video-conference hearing, the Veteran provided that he involuntarily retired from his employment, in part, due to service-connected PTSD and hypertension.  As such, the issue of entitlement to a TDIU is raised by the record and the Board has captioned the issue on the title page herein to reflect such.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record).

Issues 5 through 10 listed on the title page have been added to be remanded for the issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999), as discussed below.

In September 2017, a new VA Form 21-22 was received at the RO appointing the representative listed on the title page above.  The Board recognizes this change in representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for hearing loss and a left leg disability, an increased rating for PTSD, and entitlement to a TDIU, so that he is afforded every possible consideration.

At the outset, the Board notes that numerous VA treatment records have been associated with the Veteran's file since the issuance of the statement of the case addressing the above claims, issued in November 2013.  As such, a remand is required for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31.

Further, the January 2011 VA audiological examiner found the Veteran did not have bilateral hearing loss for VA purposes; however, during his July 2017 video-conference hearing, the Veteran stated that he believed his hearing loss had worsened since his last VA examination in January 2011, such that it may now meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Therefore, VA should provide a new audiological examination on remand.

While the Veteran was afforded a VA Examination for PTSD in January 2011, testimony offered at his July 2017 Board hearing suggests a possible worsening of his condition.  In particular, the Veteran testified that he was medically retired from his job.  Therefore, he should be scheduled for a current VA examination of his PTSD on remand.

The Veteran asserts that he has a current left leg disability that is linked to an injury that occurred while training at Camp Lejeune, North Carolina in either 1988 or 1989.  See July 2017 Hearing Transcript.  The Veteran advised that his left leg swells on use and he is required to elevate his leg to alleviate the swelling.  His VA treatment records show that in August 2017, bilateral leg swelling was noted and the Veteran advised the swelling had been worsening for the past 6 months to one year.  He stated that his legs become painful at the end of the day, especially after walking, which he attributed to the swelling.  On remand, the Veteran should be scheduled for an appropriate VA examination to determine if he has a current left leg disorder, and if so, whether it is related to his in-service injury.

At his hearing in July 2017, the Veteran stated that he had and would submit treatment records from the Naval Hospital at Camp Lejeune concerning his left leg injury and that he would provide lay statements corroborating the occurrence of his left leg injury.  On remand, he should be asked to submit this evidence.  

The Board raised the issue of entitlement to a TDIU based on statements made by the Veteran and his representative during his July 2017 video-conference hearing.  The Board notes the issue of entitlement to a TDIU rating is dependent on the outcome of any potential grant of the remanded issues, which could result in a higher overall disability rating.  See 38 C.F.R. § 4.16(a) (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Toward that end, the Veteran must be furnished a formal application for a TDIU rating, and also sent a notice letter informing him of the requirements for substantiating entitlement to a TDIU rating.  Further development, including whether a VA examination is necessary concerning the claim for a TDIU rating, should then be considered by the AOJ.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Finally, in a November 2013 rating decision, the RO granted service connection for hypertension and asthma, each rated as 10 percent disabling.  In a June 2014 rating decision, the RO granted service connection for two scars on the anterior trunk, one rated as noncompensable and the other rated as 10 percent disabling.  The RO also denied entitlement to an increased, compensable disability rating for residuals of bilateral scrotal orchiopexy for left testicular torsion and entitlement to service connection for low testosterone.  The disability rating for asthma was subsequently increased to 30 percent as of April 26, 2017, and to 60 percent as of January 19, 2018.  In August 2014, the Veteran, through his then-attorney, submitted a timely notice of disagreement with the November 2013 and June 2014 RO determinations.  As a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issues to the agency of original jurisdiction for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also notes that these claims are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him with notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) that informs him of what evidence he must show to support a claim for a TDIU rating.  The Veteran should also be provided with a TDIU application form for completion (VA Form 21-8940).

2.  Invite the Veteran to submit the treatment records from the Naval Hospital at Camp Lejeune concerning his left leg injury and the lay statement(s) corroborating the occurrence of his left leg injury, as discussed at his Board hearing in July 2017.  

3.  Make arrangements to obtain the Veteran's complete VA treatment records dated from February 2018, forward, to include from the following treatment facilities: West Roxbury and Brockton.

4.  After the above development is completed, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

For any bilateral hearing loss that is severe enough to be considered a disability under 38 C.F.R. § 3.385, the examiner must provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss had its clinical onset during active service or is related to any incident of service, including specifically noise exposure.

In providing this opinion, the examiner should consider and address the Veteran's competent account of experiencing in-service acoustic trauma and resultant auditory symptomatology during and since his active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his claimed disability.  If the examiner rejects the Veteran's reports regarding the onset of auditory symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for an appropriate VA examination of his left leg.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner must identify all current left leg disorders found to be present.

For any diagnosed left leg disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include the injury described by the Veteran when he fell from a second floor window.  See Hearing Transcript, dated July 12, 2017.

If a diagnosis for the Veteran's left leg complaints to include pain and swelling cannot be determined, then the examiner must provide an opinion as to whether the Veteran's condition is a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Of note, signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, joint pain and muscle pain.  See 38 C.F.R. § 3.317(b).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his claimed disability.  If the examiner rejects the Veteran's reports regarding the onset of left leg symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for an appropriate VA examination for his TDIU claim.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, asthma, tinnitus, hypertension, residuals of bilateral scrotal orchiopexy for left testicular torsion, and scars of the anterior trunk associated with residuals of bilateral scrotal orchiopexy for left testicular torsion), particularly with respect to his ability to obtain and maintain employment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Issue a statement of the case to the Veteran addressing the matters of entitlement to an initial disability rating for asthma in excess of 10 percent prior to April 26, 2017, in excess of 30 percent from April 26, 2017, to January 18, 2018, and in excess of 60 percent from January 19, 2018, forward; entitlement to an initial disability rating in excess of 10 percent for hypertension; entitlement to an initial disability rating in excess of 10 percent for a scar, anterior trunk, associated with residuals of bilateral scrotal orchiopexy for left testicular torsion; entitlement to an initial, compensable, disability rating for a scar, anterior trunk, associated with residuals of bilateral scrotal orchiopexy for left testicular torsion; entitlement to an increased, compensable disability rating for residuals of bilateral scrotal orchiopexy for left testicular torsion; and entitlement to service connection for low testosterone.  The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

9.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal (entitlement to service connection for bilateral hearing loss; entitlement to service connection for a left leg disability; entitlement to an initial disability rating in excess of 70 percent for PTSD with opioid dependence and alcohol use disorder; and entitlement to a TDIU).  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



